Filed 10/19/22 P. v. Alvarez CA2/4
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.



          IN THE COURT OF APPEAL OF THE STATE OF
                        CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                            DIVISION FOUR


 THE PEOPLE,                                                                          B316110

             Plaintiff and Respondent,                                                (Los Angeles County
                                                                                      Super. Ct. No. SA102155)
             v.

 ISRAEL BARRIOS ALVAREZ,

             Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of Los
Angeles County, Yvette Verastegui, Judge. Affirmed.
     Susan Morrow Maxwell, under appointment by the
Court of Appeal, for Defendant and Appellant.
     No appearance for Respondent.
                       INTRODUCTION
      In 2020, appellant Israel Barrios Alvarez was involved
in a traffic accident in which the car he was driving struck
another car on the freeway. Responding officers detected the
odor of alcohol on appellant’s person and noticed he had red,
watery eyes. Field sobriety tests indicated appellant was
under the influence of alcohol. In 2021, appellant was
convicted at a bench trial of causing an injury while driving
under the influence of alcohol within 10 years of two other
DUI offenses (a felony) and driving with a license suspended
or revoked for a DUI conviction (a misdemeanor).
Imposition of a sentence was suspended, and the court
placed appellant on probation for five years, ordering him to
serve 30 days in jail. Appellant timely appealed.
      Appellant’s appointed counsel filed an opening brief
under People v. Wende (1979) 25 Cal.3d 436, identifying no
arguable issues and requesting this court conduct an
independent review of the record. On June 28, 2022, we
notified appellant he had 30 days to submit in writing any
issues or contentions he wished us to consider. We received
no response.
      We have independently reviewed the record and
discern no arguable issue. By virtue of counsel’s compliance
with the Wende procedure and our review of the record,
appellant has received adequate and effective appellate
review of the judgment. (See Smith v. Robbins (2000) 528
U.S. 259, 278-279.)




                             2
                     DISPOSITION
     The judgment is affirmed.
     NOT TO BE PUBLISHED IN THE OFFICIAL
     REPORTS




                              MANELLA, P. J.




We concur:




WILLHITE, J.




CURREY, J.




                      3